DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 19, the prior art of record, Irukayama (US 2019/0114894) teaches a relay device 20 (Fig. 2) comprising a first communication unit 21 (Fig. 2) that communicates with an information management apparatus 30 (Fig. 2); a second communication unit 24/26 (Fig. 2) that performs near field communication with a terminal apparatus (Section 0045).
Kang (US 2014/0323048) teaches information for identifying the terminal apparatus and mode instruction information that is instruction information indicating that an operation is to be performed in a second mode for acquiring data having a larger data amount than in a first mode (Section 0057).
Takatsuka (US 2015/0244810) teaches a storage unit that acquires from the information management apparatus, using the first communication unit, information for identifying the terminal apparatus, and stores the acquired information (Section 0010 and Claim 1).
The prior art of record fails to teach a relay device comprising a first communication unit that communicates with an information management apparatus connected to the Internet via a firewall; a second communication unit that performs near field communication with a terminal apparatus; a storage unit that acquires from the information management apparatus, using the first communication unit, information for identifying the terminal apparatus and mode instruction information that is instruction information indicating that an operation is to be performed in a second mode for acquiring data having a larger data amount than in a first mode, and stores the acquired information; and a control unit that in a case where the terminal apparatus connected using the second communication unit is a terminal apparatus that needs to operate in the second mode, performs control so as to transmit mode instruction information for instructing the operation in the second mode, to the terminal apparatus, and transmit data acquired from the terminal apparatus by using the second communication unit, to the information Management apparatus by using the first communication unit.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 1-14 and 19.
Regarding claim 15, the prior art of record, Irukayama (US 2019/0114894) teaches a relay device 20 (Fig. 2) comprising a first communication unit 21 (Fig. 2) that communicates with an information management apparatus 30 (Fig. 2); a second communication unit 24/26 (Fig. 2) that performs near field communication with a terminal apparatus (Section 0045).
Kang (US 2014/0323048) teaches information for identifying the terminal apparatus and mode instruction information that is instruction information indicating that an operation is to be performed in a second mode for acquiring data having a larger data amount than in a first mode (Section 0057).
Takatsuka (US 2015/0244810) teaches a storage unit that acquires from the information management apparatus, using the first communication unit, information for identifying the terminal apparatus, and stores the acquired information (Section 0010 and Claim 1).
The prior art of record fails to teach an information processing system comprising a relay device; and a terminal apparatus, wherein the relay device includes a first communication unit that communicates with an information management apparatus connected to the Internet via a Firewall; a second communication unit that performs near field communication with the terminal apparatus; a storage unit that acquires from the information management apparatus, using the first communication unit, information for identifying the terminal apparatus and mode instruction information that is instruction information indicating that an operation is to be performed in a second mode for acquiring data having a larger data amount than in a first mode, and stores the acquired information; and a first control unit that in a case where the terminal apparatus connected using the second communication unit is a terminal apparatus that needs to operate in the second mode, performs control so as to transmit mode instruction information for instructing the operation in the second mode, to the terminal apparatus, and transmit data acquired from the terminal apparatus by using the second communication unit, to the information management apparatus by using the first communication unit; and wherein the terminal apparatus includes at least two or more data areas being present in data handled in mobile phone communication between the terminal apparatus and a base station of a mobile phone communication network, a first data area out of the data areas being for a data amount smaller than a data amount of the second data area which is the another data area, and the data acquired by the terminal apparatus being included in the first data area; a third communication unit that transmits and receives data with the information management apparatus outside the firewall via the base station, by using a communication method in which data is transmitted and received only data in the first data area; a fourth communication unit that performs near field communication with the relay device within the firewall; a first data acquisition unit that acquires data; a second data acquisition unit that acquires data having a larger data amount than the data acquired by the first data acquisition unit; and a second control unit that performs controls such that the data acquired by the first data acquisition unit is transmitted to the information management apparatus by using the third communication unit in a case of the First mode, and the data acquired by the second data acquisition unit is transmitted to the information management apparatus by using the fourth communication unit in a case of the second mode.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 15-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Okuno discloses a cluster management system.  Xiao discloses conditional inheritance in management frame for multi-link aggregation.  Bedadala discloses machine learning based data object storage.  Anezaki discloses a communication relay apparatus.  Ota discloses a data communication system.  Saito discloses a network system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        7/29/2022